DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

The prior art neither teaches nor suggests the underlined features recited in claims 2, 9, and 16, as persuasively argued by Applicant on page 2 of their 3/25/2020 response.

Regarding claim 2 “A method, comprising: receiving, by a communications server and from a user, spoken input that was submitted through a microphone of a personal digital assistant; 
obtaining, by the communications server, search results using the spoken input;
determining, by the communications server and based on analysis of a web resource provided by a third party content provider, that the third party content provider corresponding to one of the search results provides live interactive assistance by way of a chat function through a chat user interface by detecting that the web resource includes a user interface element that initiates connection to a live chat system provided by the third party content provider; 

receiving, through the personal digital assistant, an affirmation that the user has requested the initiation of the chat session; and 
initiating, by the communications server and without redirecting the user to the web resource provided by the third party content provider, a chat session between the user and an agent of the content provider.”

Regarding claim 9 “A system, comprising: 
a data store storing interaction data corresponding to client-side input to a chat session; 
a communications server in communication with a client device, wherein the communications server facilitates a chat session between the client device and a content provider, and performs operations including: 
receiving, from a user of the client device, spoken input that was submitted through a microphone of a personal digital assistant; 
obtaining search results using the spoken input; determining, based on analysis of a web resource provided by a third party content provider, that the third party content provider corresponding to one of the search results provides live interactive assistance by way of a chat function through a chat user interface by detecting that the web resource includes a user interface element that initiates connection to a live chat system provided by the third party content provider; 
providing, to the user through the personal digital assistant, an option to initiate a chat session using the chat function provided by the third party content provider when the search results are delivered to the user without requiring the user to first request the web resource; 
receiving, through the personal digital assistant, an affirmation that the user has requested the initiation of the chat session; and 
initiating, by the communications server and without redirecting the user to the Application No. : 15/624,367 Filed: June 15, 2017web resource provided by the third party content provider, a chat session between the user and an agent of the content provider.”

Regarding claim 16 “A non-transitory computer readable medium storing instructions that when executed by one or more computing devices, cause the one or more computing devices to perform operations comprising: 
receiving, from a user, spoken input that was submitted through a microphone of a personal digital assistant; obtaining search results using the spoken input; 
determining, based on analysis of a web resource provided by a third party content provider, that the third party content provider corresponding to one of the search results provides live interactive assistance by way of a chat function through a chat user interface by detecting that the web resource includes a user interface element that initiates connection to a live chat Page: 7of12system provided by the third party content provider; 

receiving, through the personal digital assistant, an affirmation that the user has requested the initiation of the chat session; and 
initiating, without redirecting the user to the web resource provided by the third party content provider, a chat session between the user and an agent of the content provider.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                     /Backhean Tiv/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        
/L. T. N/
Examiner, Art Unit 2459